                                                                               .----------····--··


                                UNITED STATES DISTRICT co RT                             FILED
                              SOUTHERN DISTRICT OF CALIF RNIA JUN 12 2019

UNITED STATES OF AMERICA,                                                         CLERK, U.S IJISTRf('T COURT
                                                                               AOJJrrlii."~ ~ O.~ CALIFORNIA
                                                              C ase N 0. 18 •'f'l'L   lS-L                   "'·F~'UTY
                                                                                                   ..,.........,.. -~·~·"':"!-'~




                                           Plaintiff,
                        vs.
                                                               JUDGMENT OF DISMISSAL
JESUS ALFREDO RAMIREZ (1),


                                        Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D    granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:841(a)(l),846; 21:853 - Conspiracy to Distribute Methamphetamine; Criminal Forfeiture




 Dated:   6/11/2019

                                                         Chief United States District Judge
